Citation Nr: 1504897	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a laceration of the left arm, medial aspect involving the biceps muscle (muscle group V).

2. Entitlement to a rating in excess of 10 percent for scar of the left bicep.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for a right shoulder disability.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from October 2009, January 2012, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In his January 2012 substantive appeal (VA Form 9), the Veteran requested a personal hearing before a Veterans Law Judge. In January 2014, the Veteran withdrew his request.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers his request for a hearing to remain withdrawn. See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), (e) (2014).

The issues of entitlement to increased ratings for residuals of left arm laceration and scar, entitlement to service connection for a right shoulder disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence does not establish a currently diagnosed neck disability.





CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist 

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2013 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records, private treatment notes, VA treatment notes, disability records from the Social Security Administration (SSA), and the report of an April 2013 VA examination were reviewed by both the agency of original jurisdiction and the Board in connection with adjudication of the claim.  The Veteran has not identified any records that VA needs to obtain to ensure an equitable disposition of the claim.      

With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and evaluated the Veteran.  Thereafter, in the report, the examiner provided an assessment of the Veteran's disability that was based on all evidence of record.  Nothing suggests that the examiner documented findings or a diagnosis inconsistent with the medical history outlined in the claims file or with the Veteran's self-reported symptomatology; therefore, the Board finds the VA examination report in this case adequate for rating purposes.  

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran has complaints of pain in his neck.  However, at the April 2013 VA examination, the examiner found no diagnosable cervical spine disability.  Further, no degenerative joint disease, vertebral fracture, or defect of significance was found by MRI.  A June 2012 VA treatment note indicates that the Veteran has pain in the scapular region that radiates into the cervical area, causing occipital headaches.  

The only evidence that the Veteran has a disability of the neck is his own assertions.  The Veteran is competent to speak to his perceived symptoms, such as pain, but he is not competent to determine the etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  Thus, the Board concludes that he Veteran does not have a diagnosed disability of the neck.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a current disability of the neck or such disability at any time during the claim period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)), there is no disability that can be related to service.   Absent a current disability, the claim must be denied.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a neck disability.  Therefore, his claim must be denied. 


ORDER

Entitlement to service connection for a neck disability is denied.


REMAND

The Board determines that a remand is necessary for the increased rating claims for residuals of left bicep laceration and scar and the service connection claim for right shoulder and neck disabilities.

With regard to the increased rating claims, the Veteran was afforded three VA examinations that assessed, at least in some respect, his left arm.  However, only the July 2009 VA examination evaluated the Veteran's left elbow range of motion.  The affected muscle group (muscle group V) is responsible for flexion of the elbow, and the most recent VA examiner in April 2013 found loss of strength in the left elbow movement, but did not evaluate range of motion of the joint.  Therefore, the Board determines that another VA examination should be scheduled.

As for the Veteran's right shoulder disability, a November 2011 VA examiner indicated that the right shoulder disability had been present only for three years and was more likely due to the Veteran's long history of painting and working in construction.   In April 2013, an examiner indicated that the right shoulder disability is less likely than not secondary to the service-connected muscle injury and scar, and in January 2014, that examiner added that the most likely etiology of the right shoulder disability was the Veteran's work in construction.  However, even though the examiner cited review of multiple medical texts, the examiner did not provide a rationale for any opinion provided.  Moreover, none of the examiners offered an opinion with regard to aggravation.  Therefore, the Board determines that the VA opinions are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The claim for TDIU is inextricably intertwined with the increased rating claims and claims for service connection.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded as the outcome is in part dependent on the outcome of the other claims on appeal.

Finally, the most recent VA treatment note of record is dated in January 2014, and the record reflects that the Veteran receives VA treatment on a regular basis.  Therefore, all subsequent VA treatment records should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records dated from January 2014 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his left arm laceration (muscle group V)and scar disabilities.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, including range of motion measurements for the left elbow, and all findings should be set forth in detail in accordance with VA rating criteria.
 
3. Schedule the Veteran for a VA orthopedic examination to assess the etiology of his right shoulder disability.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail. All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability began in service, was cause by service, or is otherwise related to service?
 
 If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability was either caused or aggravated beyond its natural progression by any service-connected disabilities, alone or in combination, including his service-connected left arm disability?
 
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for any opinion offered must be provided.

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).
5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


